Citation Nr: 1026397	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-03 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for pes 
planus with hallux valgus and bilateral hammertoe deformity.

2.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected pes 
planus disability.

3.  Entitlement to service connection for a bilateral leg 
disability.


REPRESENTATION

Appellant represented by:	Michelle L. Kincaid, Individual


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from November 1966 to 
June 1967.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia. 

The Veteran was previously represented by the American Legion.  
The record shows that in February 2010 the Veteran executed a VA 
Form 21-22 in favor of Michelle L. Kincaid (Appointment of 
Individual as Claimant's Representative).  The Board recognizes 
this change in representation.  

The issues of a higher rating for the Veteran's service-connected 
pes planus disability and for service connection for bilateral 
knee disorders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Although the Veteran has complained of leg and thigh cramps, 
there is no competent evidence establishing that the Veteran has 
a chronic bilateral leg disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral leg 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2007 pre-rating letter provided notice to 
the Veteran of the evidence and information needed to 
substantiate his claim for service connection for a bilateral leg 
disability on appeal.  This letter also informed the Veteran of 
what information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  The 
letter further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to his 
claim.  The March 2007 letter also provided the Veteran with 
information regarding disability ratings and effective dates 
consistent with Dingess/Hartman.  The June 2007 RO rating 
decision reflects the initial adjudication of the claim for 
service connection for a bilateral leg disability.  Hence, the 
March 2007 letter-which meets all of Pelegrini's content of 
notice requirements- also meets the VCAA's timing of notice 
requirement.

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, and the reports of VA 
examinations.  Also of record and considered in connection with 
the appeal are various written statements provided by the Veteran 
as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

In this case, the Board finds that the service connection claim 
must fail, as there is no competent and persuasive medical 
evidence of a current bilateral leg disability for which service 
connection can be granted.

Service treatment records show that the Veteran complained of leg 
cramps on two occasions; however, no disability was diagnosed and 
objective examination was objectively normal, to include upon 
separation.  

Post-service, an April 2007 podiatry record notes that the 
Veteran complained of having leg cramps and thigh cramps.  

The Veteran underwent an October 2008 VA examination at which 
time he had no complaints pertaining to his legs.  The report 
shows there was no indication of leg length discrepancy 
bilaterally.  Although the Veteran was diagnosed with bilateral 
hip disabilities (for which he is now service-connected), there 
is no diagnosis of a bilateral leg disability.

In this case, although the Veteran has complained of leg and 
thigh cramps, 
the record is devoid of any objective manifestations of a leg 
disability.  In this regard, the Board acknowledges Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which the Federal 
Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional. The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Here, however, none of the criteria set forth in Jandreau are for 
application.  As such, the record does not establish any 
currently diagnosed leg disability.  

Again, in this case the competent medical evidence of record 
simply does not establish that the Veteran has, or has ever had, 
a bilateral leg disability, and neither the Veteran nor his 
representative has presented, identified, or even alluded to the 
existence of any such evidence.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. § 1131.  Thus, 
where, as here, competent and persuasive medical evidence does 
not establish a current disability upon which to predicate a 
grant of service connection, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In the instant case, the claim for service connection for a 
bilateral leg disability must be denied because the first 
essential criterion for a grant of service connection-evidence of 
a current disability upon which to predicate a grant of service 
connection-has not been met.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as no competent, persuasive evidence 
supports the claim, that doctrine is not applicable. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990). 


ORDER

Service connection for a bilateral leg disability is denied.


REMAND

Initially, the Board notes that during the October 2008 VA 
examination, the Veteran stated that he was receiving Social 
Security disability benefits for his feet.  The Veteran is 
seeking a higher disability rating for his service-connected pes 
planus disability and for service connection for a bilateral knee 
disability as secondary to his service-connected pes planus 
disability.  Thus, in this case, records associated with the 
Veteran's SSA disability benefits, including medical records and 
other supporting evidence, could be relevant here, and should be 
obtained on remand.  See Haynes v. Brown, 9 Vet. App. 67, 74 
(1996) (VA is required to obtain evidence from the SSA, including 
decisions by the hearing officer or administrative law judge, and 
give the evidence appropriate consideration and weight).  

The Board also notes that in an August 2007 VA medical record, a 
VA health care professional was concerned that the Veteran's foot 
pain was causing some of his knee pain.  While the Veteran was 
diagnosed with chondromalacia of the patella bilaterally, no 
opinion was provided as to whether this bilateral knee disability 
was related to the Veteran's service-connected pes planus 
disability.  Hence, the Board finds that a remand is warranted to 
obtain such opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 
84-86 (2006).

Accordingly, these matters are REMANDED for the following 
actions:

1.   The AMC/RO should contact the Social 
Security Administration and request copies 
of all disability determinations for the 
Veteran and all underlying medical records 
associated with those determinations.  All 
records obtained should be associated with 
the claims file.  If records are not found 
or are not available, the claims file 
should contain documentation of the efforts 
made and the negative results should be 
communicated to the Veteran.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any currently 
diagnosed bilateral knee disability.  The 
entire claims file must be provided to the 
examiner designated to examine the Veteran, 
and the examination reports should reflect 
consideration of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies should be 
accomplished (with all results made 
available to the requesting examiner prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail. 

The examiner is requested to opine  whether 
it is at least as likely as not (i.e. 50 
percent or greater probability) that a 
bilateral knee disability, if diagnosed, is 
related to service. 

Additionally, for every diagnosed bilateral 
knee disability, the examiner should opine 
whether it is at least as likely as not 
(i.e. there is a 50 percent or greater 
probability) that such disability (a) was 
caused, or (b) is aggravated by the 
Veteran's service-connected pes planus 
disability or other service-connected 
disability.  If aggravation is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation, consistent with 38 
C.F.R. § 3.310 (as revised effective in 
October 2006).

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.

3.  Thereafter, the AMC/RO should 
readjudicate each claim remaining on appeal 
in light of all pertinent evidence and 
legal authority (to include the current 
version of 38 C.F.R. § 3.310, as revised 
effective in October 2006 as it pertains to 
the Veteran's claim for service connection 
for a bilateral knee disability, to include 
as secondary to the Veteran's service-
connected pes planus disability.  The 
AMC/RO should also consider whether the 
Veteran's service-connected pes planus 
disability has separate and distinct 
manifestations such that they should be 
compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 
225, 230 (1993).

4.  If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a SSOC that 
contains notice of all relevant actions 
taken on each claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


